Treat, J.,
(orally,) dissenting* It'was not my purpose, as the circuit judge is here, whose views, oí course, override any I may express, to consider this matter. An application was made to me, it was said, though I did not hoar it, to swear in these marshals. Looking back to the old section, 782, I declined. I still decline.
1. Because I deny, to to cuelo, that the marshal, under the circumstances presented to this court, has the right to appoint special deputy marshals for the purposes stated. The act is an entirety, and it is to me a novel method of construction that you can tear one section out of the body oí an act and make a new body of law in respect thereto. The act is clear in itself. The application must be made to the circuit judge at the time sitting. What is the business of the supervisors therein to be named? To supervise the registration. There is a registration law here. If any frauds are to be committed, primarily, they would be committed through fraudulent registration. Hence the act prescribes, before the registration closes, upon application to the circuit judge, the supervisors shall be appointed therefor. Having been appointed, they shall supervise the registration and attend the polls, being of opposite parties, to preserve impartiality of proceedings. They may proceed to act in connection with, and have as aids thereto, marshals. But who is to conduct this as far as the federal government is concerned? Section 202(1 states that the chief supervisor shall issue his directions and instructions in regard to the duties of supervisors, etc. Nothing of the kind has been done. How would the district judge, called upon to administer an oath to one of these special deputy marshals, administer such an oath? What is the oath that he is to administer? To aid a supervisor, and do sundry and divers other things. But there are no supervisors. Is not that a fallacy on the face of it, and an absurdity, to ask them to swear to do a thing that is an impossibility? So you may run through the whole of the act. From the beginning to the end it is a system of itself, beginning with the application to the circuit judge to appoint a supervisor, and the details are all in the act in regard to the registration lists, which the chief supervisor is to have presented to him, so that he may, through the other supervisors, sec at every election precinct whether a man who is voting has the right to vote. The whole machinery is perfect in itself. But if you attempt to tear out of the whole body of the act and commit to a marshal an arbitrary and absolute authority, irrespective of all those matters, such .as is contemplated by this proceeding, then, as I think, you have not what congress contemplated in regard to the matter, but you have created a new and arbitrary operation of the law. I cannot, by any mode of reasoning by which I can determine the construction of this act, come to any *158other conclusion than- that the act of the marshal in appointing these special deputies is utterly void from the beginning, under the present condition of affairs, and every deputy marshal who acts there under his appointment is no more than any private citizen who appears, and must take the consequences of his conduct; and if he .were to be brought before me1, with my present views of the case, I should treat him as I would any private citizen who was interfering with matters in which he had no official concern.
That is my view positively and clearly. Then, again, in regard to the question of accounting which will follow. The marshal may present his accounts here, and I am free to say, if I have to pass upon them, I shall not allow one sixpence for any such purpose, because I believe he has no authority to act under any circumstances whatever. I think it would be a perfect usurpation. I think they would be outside of the law. That is my judgment, and I am as clear upon that point as upon anything I ever had to determine judicially.
There is another question underneath all this about which I shall have nothing to say, but if any gentleman wishes to know the law in regard to it I would refer him to the case of U. S. v. Ferreira, 13 How. 40, which follows the decisions of the United States supreme court from 1792 till the present day. I do not choose to go into that matter, however, but simply to sharply define my own views, which are : that no application having been made to the circuit judge for supervisors of registration, therefore, as there are no supervisors, the marshal has no authority to appoint special deputy marshals with regard to the election, because they are to act as aids of the supervisors, and, there having been no supervisor, the time has gone by when such action can be taken; and I believe all that has been done is absolutely null and void, and that any action taken by these parties will be no more than action taken by a private citizen, and I shall allow no accounts that may be presented to me in payment of their services.
Brewer, J.
As I stated, there is a very marked difference of opinion between my brother Treat and myself, and I knew that I could not express his views as eloquently as he has done.
It was then asked before whom the special deputies should take their oath of office if appointed. Judge Brewer replied that any United States commissioner could administer the requisite oath.